Citation Nr: 0124359	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  00-17 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel

INTRODUCTION

The veteran was a member of the Puerto Rican Air National 
Guard with a period of active duty for training in August 
1959.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied a 
rating in excess of 30 percent for bronchial asthma.

The Board notes that, during his appearance before the 
undersigned in July 2001, the veteran claimed that his 
service connected bronchial asthma aggravated his non-service 
connected disabilities of sleep apnea, diabetes mellitus and 
hypertension.  These claims are not in appellate status and 
are referred to the RO for appropriate action.


REMAND

The Board notes there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In pertinent part, this law redefines VA's notice 
and duty to assist requirements.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2000).  VA has recently 
enacted regulations to implement the provisions of the VCAA.  
66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  Some of 
these changes in law are potentially applicable to the claim 
on appeal.  See  Karnas v. Derwinski, 1 Vet. App. 308 (1991)

The new provisions of the VCAA require VA to make reasonable 
efforts to obtain relevant records (including private 
records) that are adequately identified by the claimant.  
38 U.S.C.A. § 5103A(b)(1) (West Supp. 2001).  VA is also 
required to notify a claimant of any information and/or 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  The veteran contends that he is entitled to an 
evaluation in excess of 30 percent for his service connected 
bronchial asthma.  Under Diagnostic Code 6602, a 60 percent 
rating for bronchial asthma may be granted where the evidence 
establishes "at least monthly visits to a physician for 
required care of exacerbations."  

According to a June 1999 letter from Christina Lorenza, M.D., 
the veteran requires frequent treatment for exacerbations of 
bronchial asthma.  However, Dr. Lorenza did not describe her 
frequency of treatment for the veteran's bronchial asthma and 
her clinical records of treatment are not associated with the 
claims folder.  In July 2001, the veteran testified to 
monthly visits to his primary care physician, in part, for 
treatment of his bronchial asthma.  At that time, he 
expressed his intent to forward to the Board pertinent 
clinical records medical records from Drs. Garcia and 
Rosario, but the Board has not received any records from the 
veteran.  Additionally, he testified to increased 
symptomatology and an inpatient admission since his last VA 
examination in November 1999.  

The RO should obtain the veteran's complete medical records 
from Drs. Lorenza, Garcia and Rosario prior to any further 
review by the Board.  The record also reflects that the 
veteran was awarded disability benefit payments from the 
Social Security Administration (SSA) since at least 1992.  
The RO should obtain the complete text of the SSA decision 
and all supporting documents.  See Lind v. Principi, 3 Vet. 
App. 493 (1992).  Furthermore, in light of the claimed 
increased severity of bronchial asthma since the last VA 
examination, the veteran should be afforded VA examination 
for the purpose of determining the current severity of the 
bronchial asthma.

On remand, the RO should determine whether any additional 
notice or development is warranted under the VCAA and VA 
regulations which were recently adopted to implement the 
VCAA.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Accordingly, this case is REMANDED for the following action.

1.  The RO should contact the veteran and request 
him to provide necessary releases for the RO to 
obtain complete treatment records from Drs. 
Lorenza, Garcia and Rosario.  The RO should also 
request him to provide the name(s), address(es) 
and approximate date(s) of treatment for all 
private and health care providers whose records 
may be both relevant and not currently associated 
with the claims folder.  Thereafter, the RO 
should obtain complete medical records from Drs. 
Lorenza, Garcia and Rosario and any other medical 
providers identified by the veteran.

2.  The RO should obtain the veteran's VA 
clinical records since November 1999.

3.  The RO should contact SSA and obtain a copy 
of the complete text of the award decision and 
all medical records relied upon in making the 
determination.

4.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)) and 
recently adopted regulations implementing the 
VCAA are fully complied with and satisfied.

5.  Upon completion of all requested development, 
the veteran should be afforded a VA examination 
to determine the extent and severity of his 
service connected bronchial asthma.  The claims 
folder should be made available to the examiner 
for review before examination.  All necessary 
tests and studies, including Pulmonary Function 
Testing (PFT), should be performed and clinical 
manifestations should be reported in detail.  
Additionally, the examiner is requested to review 
the veteran's history of pharmacological 
treatment and identify any medication(s), if any, 
that may be considered a "systemic" (oral or 
parenteral) corticosteroid.   

6.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with an SSOC.  
An appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




